UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-3952 SIBONEY CORPORATION (Exact name of registrant as specified in its charter) Maryland 73-0629975 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 325 North Kirkwood Road, Suite 300 St. Louis, Missouri 63122 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 314-822-3163 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] Number of shares of the registrant’s common stock outstanding as of July 31, 2007: 16,920,419 SIBONEY CORPORATION FORM 10-Q INDEX Page PART IFINANCIAL INFORMATION Item 1.Unaudited Financial Statements Consolidated Balance Sheet, June 30, 2007 and December 31, 2006 3 Consolidated Statement of Operations, Three and Six Months Ended June 30,2007 and 2006 4 Consolidated Statement of Stockholders’ Equity, Six Months Ended June30,2007 and 2006 5 Consolidated Statement of Cash Flows, Six Months Ended June30,2007 and 2006 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 18 Item 4.Controls and Procedures 18 PART IIOTHER INFORMATION Item 3.Defaults Upon Senior Securities 19 Item 4.Submission of Matters to a Vote of Security Holders 19 Item 6.Exhibits 20 SIGNATURES 21 INDEX TO EXHIBITS 22 2 PART IFINANCIAL INFORMATION Item 1.Unaudited Financial Statements SIBONEY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Unaudited) June 30, December 31, 2007 2006 Assets Current Assets Cash $ 165,202 $ 226,486 Accounts receivable, net 1,156,946 746,458 Inventories, net 276,911 297,398 Refundable income taxes 9,700 8,719 Prepaid expense 66,402 111,720 Deferred tax asset 130,000 114,000 Total Current Assets 1,805,161 1,504,781 Property and Equipment, Net 120,502 131,677 Long-term Note Receivable 155,674 163,839 Capitalized Software, Net 2,099,810 2,174,239 Goodwill 1,045,015 1,045,015 Deferred Tax Asset 1,012,000 991,000 Other Assets 16,758 12,778 Total Assets $ 6,254,920 $ 6,023,329 Liabilities and Stockholders' Equity Current Liabilities Current portion of long-term debt $ 1,096,875 $ 56,250 Line of credit 1,500,000 — Accounts payable 326,548 234,978 Accrued expenses 421,484 296,596 Deferred revenue 139,076 190,708 Total Current Liabilities 3,483,983 778,532 Long-Term Liabilities Line of credit — 1,500,000 Long-term debt — 1,068,750 Subordinated debt (related party) 186,016 — Other long-term liabilities 23,900 — Total Long-Term Liabilities 209,916 2,568,750 Commitments and Contingencies Stockholders' Equity Common stock: Authorized 100,000,000 shares at $0.10 par value; issued and outstanding 16,920,419 at June 30, 2007 and December 31, 2006 1,692,042 1,692,042 Additional paid-in capital 69,799 38,296 Retained earnings 799,180 945,709 Total Stockholders' Equity 2,561,021 2,676,047 Total Liabilities and Stockholders' Equity $ 6,254,920 $ 6,023,329 Note:The balance sheet at December 31, 2006 has been derived from the audited financial statements at that date. See accompanying notes to unaudited consolidated financial statements. 3 SIBONEY CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF OPERATIONS For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 Revenues $ 1,930,896 $ 2,233,779 $ 3,118,160 $ 3,729,183 Cost of Product Sales 442,199 506,810 870,072 940,082 Gross Profit 1,488,697 1,726,969 2,248,088 2,789,101 Selling, General andAdministrative Expenses 1,193,738 1,617,145 2,286,686 3,258,917 Income (Loss) from Operations 294,959 109,824 (38,598 ) (469,816 ) Other Income (Expense) Interest expense, net (58,359 ) (43,240 ) (110,499 ) (71,494 ) Loss on sale of assets — — — (1,441 ) Miscellaneous — 689 68 896 Total Other Expense (58,359 ) (42,551 ) (110,431 ) (72,039 ) Income (Loss) Before Income Taxes 236,600 67,273 (149,029 ) (541,855 ) Income Tax (Expense) Benefit (99,000 ) 7,000 37,000 250,000 Net Income (Loss) $ 137,600 $ 74,273 $ (112,029 ) $ (291,855 ) Net Income (Loss) per Share: Basic $ 0.01 $ — $ (0.01 ) $ (0.02 ) Fully Diluted $ 0.01 $ — $ (0.01 ) $ (0.02 ) Weighted Average Number of Shares: Basic 16,920,419 16,930,419 16,920,419 16,930,419 Fully Diluted 17,150,904 16,948,209 16,920,419 16,930,419 Note:The fully diluted income per share calculations exclude the effect of stock options and warrants when their assumed proceeds exceed the average market price of the common stock during the period. For the three months ended June 30, 2007 and 2006, the number of stock options excluded from the computations were 2,068,060 and 2,646,760, respectively.For the six months ended June 30, 2007 and 2006, all stock options and outstanding warrants were excluded from the computations and totaled 2,518,060 and 2,873,460, respectively, as their effect would be anti-dilutive. See accompanying notes to unaudited consolidated financial statements. 4 SIBONEY CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the Six Months Ended June 30, 2007 2006 COMMON STOCK Balance at the beginning of the period $ 1,692,042 $ 1,693,042 Balance at the end of the period $ 1,692,042 $ 1,693,042 ADDITIONAL PAID-IN CAPITAL Balance at the beginning of the period $ 38,296 $ — Stock-based compensation expense 8,762 28,484 Issuance of warrants to related parties 22,741 — Balance at the end of the period $ 69,799 $ 28,484 RETAINED EARNINGS Balance at the beginning of the period $ 945,709 $ 1,958,481 Cumulative effect of adoption of FIN 48 (34,500 ) — Net loss (112,029 ) (291,855 ) Balance at the end of the period $ 799,180 $ 1,666,626 STOCKHOLDERS' EQUITY AT END OF PERIOD $ 2,561,021 $ 3,388,152 See accompanying notes to unaudited consolidated financial statements. 5 SIBONEY CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOWS For the Six Months Ended June 30, 2007 2006 Cash Flows From Operating Activities Net loss $ (112,029 ) $ (291,855 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation 52,026 99,634 Amortization 400,947 316,352 Amortization of subordinated debt costs 9,642 — Deferred income taxes (37,000 ) (244,000 ) Stock-based compensation expense 8,762 28,484 Loss on disposition of assets — 1,441 Abandonment of software development in process 11,404 — Reserves and allowances for accounts receivable 3,888 63,725 Reserve for obsolescence of inventory 9,000 1,800 Change in assets and liabilities: Accounts and notes receivable (406,211 ) (380,090 ) Inventories 11,487 30,788 Refundable income taxes (981 ) (1,500 ) Prepaid expenses and other assets 46,853 64,524 Accounts payable, accrued expenses and deferred revenue 154,226 (89,530 ) Net Cash Provided By (Used In) Operating Activities 152,014 (400,227 ) Cash Flows From Investing Activities Payments for equipment (40,851 ) (23,728 ) Proceeds from sale of assets — 500 Payments for software development costs (337,922 ) (438,955 ) Net Cash Used In Investing Activities (378,773 ) (462,183 ) Cash Flows From Financing Activities Proceeds on line of credit — 1,100,000 Principal payment on promissory note (28,125 ) (75,000 ) Proceeds from issuance of related party subordinated debt and warrants 193,600 — Principal payments on capital lease obligation — (11,116 ) Net Cash Provided By Financing Activities 165,475 1,013,884 Change In Cash (61,284 ) 151,474 Cash - Beginning of Period 226,486 270,987 Cash - End of Period $ 165,202 $ 422,461 See accompanying notes to unaudited consolidated financial statements. 6 SIBONEY CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 1.BASIS OF PRESENTATION AND CONSOLIDATION Basis of Presentation Our consolidated balance sheet as of December 31, 2006 was derived from our audited balance sheet as of that date, as set forth in our Annual Report on Form 10-K for the year ended December 31, 2006. All other financial statements contained herein are unaudited and, in the opinion of management, contain all adjustments considered necessary for a fair presentation. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted.These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2006.The results of operations for the three and six months ended June 30, 2007 are not necessarily indicative of the operating results for the full year. Basis of Consolidation The accompanying consolidated financial statements include the accounts of Siboney Corporation and its wholly-owned subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation. 2.REVENUE RECOGNITION We follow specific and detailed guidelines in determining the proper amount of revenue to be recorded.We recognize revenues in accordance with Statement of Position (“SOP”) 97-2 Software Revenue Recognition as amended by SOP 98-9 Modification of SOP 97-2, Software Revenue Recognition, With Respect to Certain Transactions. Revenue from software license agreements is recognized when the following have been met: · Persuasive evidence of an agreement exists; · Delivery of the software has occurred; · The fee is fixed or determinable; and · Collectibility is probable. In software arrangements that include more than one element, we allocate the total arrangement fee among the elements based on the vendor-specific objective evidence (“VSOE”) of the relative fair value of each deliverable, using the price charged when that element is sold separately.For software arrangements in which we do not have VSOE for undelivered elements, revenue is deferred until the earlier of when VSOE is determined for the undelivered elements or when all elements for which we do not have VSOE have been delivered. We also generate revenue by providing professional services which consist of consulting, training and implementation support.The revenue for these services is recognized as the services are performed.Consulting, training and implementation services are not essential to the functionality of our software products.Accordingly, revenues from these services are recognized separately. 7 3.ACCOUNTS RECEIVABLE Accounts receivable consist of: June 30, December 31, 2007 2006 Accounts receivable $ 1,286,747 $ 874,237 Allowance for doubtful accounts, sales credits and returns (129,801 ) (127,779 ) $ 1,156,946 $ 746,458 Accounts receivable are pledged as collateral for debt (Notes 7 and 8). 4.INVENTORIES Inventories consist of: June 30, December 31, 2007 2006 Finished goods $ 149,812 $ 160,160 Raw materials 167,099 168,238 Reserve for obsolescence (40,000 ) (31,000 ) $ 276,911 $ 297,398 Inventories are pledged as collateral for debt (Notes 7 and 8). 5.CAPITALIZED SOFTWARE DEVELOPMENT COSTS The components of capitalized software development costs consist of: June 30, December 31, 2007 2006 Software development in progress $ 657,726 $ 379,308 Capitalized software development costs 5,119,060 5,070,960 Accumulated amortization (3,676,976 ) (3,276,029 ) $ 2,099,810 $ 2,174,239 We capitalize software development costs when we determine that it is technologically feasible to produce the software title.The majority of our product development costs qualify for capitalization due to the concentration of our development efforts on the content of our courseware.We stop capitalizing costs when the product is released for sale to our customers, at which time amortization of the capitalized costs begins.We amortize capitalized software development costs on a product-by-product basis at the 8 greater of the ratio that the product’s current gross revenue bears to the total of its current and anticipated future gross revenues or the straight-line method over the estimated economic life of the products, which is generally estimated to be 48 months. On an annual basis, we review each capitalized project to determine if the unamortized balance exceeds its estimated net realizable value.Estimated net realizable value requires us to use judgment in projecting future revenues.Actual amounts realized could differ materially from those estimated.Future events such as market conditions, customer demand or technological obsolescence could cause us to conclude that the carrying value of the software at a given point in time is impaired, and the amount of the impairment so determined would be required to be written off against the carrying value of the asset and charged as an expense against operations at the time such determination is made. Amortization of software development costs charged against earnings amounted to $190,590 and $151,505 for the three months ended June 30, 2007 and 2006, respectively.Amortization of software development costs charged against earnings amounted to $400,947 and $316,352 for the six months ended June 30, 2007 and 2006, respectively.We expensed to selling, general and administrative expenses $11,404 in costs related to a title that was not released during the first quarter of 2007. In February 2007 we entered into a strategic alliance and joint development agreement with Edumatics Corporation, Inc. (“Edumatics”).Under the agreement we are jointly developing and marketing a new test preparation program.We share costs and any revenues generated with Edumatics, as provided in the agreement.During the first quarter of 2007 we received approximately $311,000 in cash from Edumatics to fund its share of the costs we incurred for development efforts and overhead costs related to this new product.We reduced the amount we capitalized into software development by approximately $87,000 during the six months ended June 30, 2007 to reflect the portion paid by Edumatics.We also reduced our selling, general and administrative expenses by approximately $80,000 during the three months ended June 30, 2007 and $142,000 during the six months ended June 30, 2007 to reflect the portion paid by Edumatics.The remaining $82,000 of funds we received from Edumatics is accounted for as an accrued expense in our consolidated balance sheet as of June 30, 2007 as we consider these funds to be a liability until we have completed the software development of the test preparation program, at which time the funds will reduce our capitalized software development costs. 6.INCOME TAXES We account for income taxes according to the provisions of SFAS No. 109,
